Bullard J.,

delivered the opinion of the court.
The sole question presented for our solution in this case, is, whether the record furnishes sufficient legal evidence of ■due notice of the protest of a promissory note, to the endorser. It is shown, that the endorser resided-at the time of the protest, in the faubourg Livaudais.
The notary who made the protest, certifies that notice was given, by letter, served in the following manner: “by depositing the letter for said Doherty,-in the post-office in this city, addressed to him,” &c.
This certificate, per se, is clearly insufficient to prove due notice, whatever may have been the domicil of the endorser. It is not certified that diligence was used to find his domicil, nor any effort made to give him personal notice.
The witness, Hull, who acted as the clerk of the notary, testifies, that he inquired of the other endorser and was informed that'Doherty resided in the faubourg. Instead of going to his residence, in order to serve him with personal notice, he put a notice in the post-office, addressed to him in New-Orleans. This Court has already decided, that the statute of 1827, on which the appellant relies, has not introduced any new rule on the subject of notices of protest, but merely a new mode of proof of notice, 7 Louisiana Reports, 73.
Holders of promissory notes, are bound to give notice to endorsers, within a reasonable time after their dishonor, and if they trust to notaries, or to the clerks of notaries to perform that service, they do it at their own peril. It is not pretended that the plaintiffs Were ignorant of the residence of their endorser, and that they could not by reasonable diligence have given him personal notice. There is nothing upon which they can base a right to bind him, by a constructive notice through the post-office, more especially as it is shown that their agent, Hull, was informed where he resided.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.